The opinion of the court was delivered by
Magie, Chief Justice.
The record brought.up with this writ of error discloses an indictment against plaintiff in error found at the April Term, 1898, upon.which he was arraigned on the 18th of May and tried and.convicted on the 12th of July in the same year.
. The Quarter Sessions of Hudson county, in .which the trial was liad, has certified the proceedings had upon the trial, and it is contended thereon by plaintiff in error that he suffered manifest wrong or injury by the admission of illegal testimony, in the charge made to the jury, and in his conviction upon the evidence adduced upon the trial.
The supplement to the Criminal Procedure act, approved May 9th, 1894, was in force when plaintiff in error was indicted and arraigned. When he was tried and convicted that act had been repealed and the one hundred and thirty-sixth section of the Criminal Procedure act of 1898 had become applicable. Gen. 8tat, p. 1154; Pamph. L. 1898, pp. 915, 934.
It is unnecessary to determine which of these acts is to be applied to the claim of plaintiff in error, because an examination of the whole proceedings in the respects specified clearly indicates that no wrong or injury was suffered by plaintiff in error, and that his conviction was correct.
' It is further contended that the conviction of plaintiff in error should be reversed upon the ground that he did not have the assistance of counsel in his defence. This contention is based upon an exception in these words: “Defendant further excepts in that he was not defended by counsel.” Neither the *365bill of exception nor the transcript of the proceedings discloses whether plaintiff in error was of ability to procure counsel or whether he asked that counsel should be assigned to him. The only question raised by such an exception is whether a criminal court commits error by proceeding to try an accused person without counsel. If so, it is obvious that counsel must be assigned to every accused, although he is of ability to procure counsel but neglects or refuses to do,so,.or prefers to defend himself without the assistance of. counsel. This argument is novel and ignores the common practice of criminal courts to assign counsel to the accused only when they are unable to procure counsel by reason of poverty and when they ask for the assistance of counsel, a practice regulated by the supplement to the Criminal Procedure act, approved May 17th, 1894. Gen. Stat., p. 1154.
The argument is based upon the last clause of the eighth section of article 1 of our constitution which guarantees to the accused in all criminal prosecutions the right “ to have the assistance of counsel in his defence.” This section confers upon accused persons rights and privileges for- his benefit and it is settled in this court that an accused may waive and renounce the provision made for his benefit. Edwards v. State, 16 Vroom 419. The right and privilege in. question in this case is thus capable of being waived. In the absence in the record and proceedings of any indication that the accused desired the assistance of counsel and was denied it, it will be presumed that he failed to ask that counsel be assigned for his defence, and chose to .defend himself. The right and privilege is not denied by mere failure to assign counsel. Sahlinger v. People, 102 Ill. 241.